SHORT, J.:
I respectfully dissent. I find the language of the statute to be unambiguous in that the driver of a vehicle meeting or overtaking from either direction a school bus stopped on a highway or private road must stop before reaching the bus where there are in operation on the bus flashing red lights and the driver must not proceed until the bus resumes motion or the flashing red lights are no longer actuated. Singleton’s testimony was that when she approached the school bus from behind, the bus’ flashing red lights were activated and the bus was stopped. She came to a stop behind the school bus, but she turned left while the bus was still stopped. By her own *562testimony and the clear language of the statute, I find she was in violation and the evidence supports the trial court’s ruling.